MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                   Jul 23 2019, 9:12 am

court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Caroline B. Briggs                                        Curtis T. Hill, Jr.
Lafayette, Indiana                                        Attorney General of Indiana

                                                          Chandra K. Hein
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Peter M. Speziale,                                        July 23, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2656
        v.                                                Appeal from the Tippecanoe
                                                          Circuit Court
State of Indiana,                                         The Honorable Sean M. Persin,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          79C01-1710-F4-45



Altice, Judge.


                                          Case Summary



Court of Appeals of Indiana | Memorandum Decision 18A-CR-2656 | July 23, 2019                       Page 1 of 4
[1]   Peter Matt Speziale pled guilty pursuant to a plea agreement to Level 5 felony

      dealing in a narcotic drug and Level 6 felony possession of methamphetamine,

      and the trial court sentenced him to consecutive sentences of five years and two

      years respectively, with six years executed and one year suspended to

      probation. On appeal, Speziale challenges the propriety and appropriateness of

      his sentence.


[2]   We affirm.


                                       Facts & Procedural History


[3]   The probable cause affidavit, which was included in Speziale’s pre-sentence

      investigation report and not objected to, indicates that on April 11 and 20,

      2017, law enforcement engaged the services of a confidential informant (CI) to

      execute controlled buys of drugs from Speziale. The CI was searched, fitted

      with a wire transmitter, and provided marked money to purchase the drugs.

      The transactions, one of which occurred in a car and the other in a store, were

      under police surveillance the entire time. During both encounters, Speziale

      delivered heroin and methamphetamine to the confidential informant.


[4]   On October 4, 2017, the State charged Speziale with numerous drug-related

      offenses relating to the above controlled buys, including: Count I, Level 5

      felony dealing in a narcotic drug (heroin); Count II, Level 6 felony possession

      of a narcotic drug (heroin); Count III, Level 5 felony dealing in

      methamphetamine; Count IV, Level 6 felony possession of methamphetamine;

      Count V, Level 5 felony dealing in a narcotic drug (heroin); Count VI, Level 6

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2656 | July 23, 2019   Page 2 of 4
      felony possession of a narcotic drug (heroin); Count VII, Level 4 felony dealing

      in methamphetamine; and Count VIII, Level 6 felony possession of

      methamphetamine. On July 18, 2018, Speziale pled guilty pursuant to a plea

      agreement to Count I and Count VIII, and the State dismissed the remaining

      charges and agreed not to file additional charges for methamphetamine and

      heroin found on his person after his arrest. The plea agreement further

      provided that sentencing would be left to the discretion of the trial court.


[5]   Following a sentencing hearing on October 5, 2018, the trial court sentenced

      Speziale to consecutive terms of five years for Count I and two years for Count

      VIII. The court ordered six years be fully executed and one year suspended to

      probation. Speziale now appeals. Additional facts will be provided as

      necessary.


                                                Discussion & Decision


[6]   On appeal, Speziale challenges the propriety and appropriateness of his

      sentence. Speziale, however, waived his right to appeal his sentence in his plea

      agreement. A defendant may waive the right to appellate review of his sentence

      as part of a written plea agreement. Creech v. State, 887 N.E.2d 73, 75 (Ind.

      2008). Where a written plea agreement contains an express waiver of the right,

      such waiver is valid and enforceable. 1 Id.




      1
        We recognize that where a defendant pleads guilty pursuant to a plea agreement that leaves sentencing to
      the trial court’s discretion, the defendant still retains his right to appeal an illegal sentence. See Crider v. State,

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2656 | July 23, 2019                              Page 3 of 4
[7]   Here, Speziale’s written plea agreement explicitly provided:


              The Defendant hereby waives the right to appeal any sentence
              imposed by the Court, under any standard of review, including
              but not limited to, an abuse of discretion standard and the
              appropriateness of the sentence under Indiana Appellate Rule
              7(B), so long as the Court sentences the Defendant within the
              terms of the plea agreement.


      Appellant’s Appendix Vol. II at 27. During the guilty plea hearing, Speziale stated

      that he had discussed and reviewed the plea agreement before signing it and

      that he understood the terms thereof. On two occasions, the court specifically

      addressed with Speziale that the plea agreement provided he was waiving his

      right to appeal his sentence, and Speziale stated that he understood. At

      sentencing, the trial court reminded Speziale that he had waived his right to

      appeal his sentence. The trial court sentenced Speziale within the terms of the

      plea agreement, so he cannot now be heard to complain.


      Judgment affirmed.


      Brown, J. and Tavitas, J., concur.




      984 N.E.2d 618 (Ind. 2013). Here, Speziale does not argue that his sentence is illegal, only that the
      imposition of consecutive sentences renders his sentence inappropriate. Speziale explicitly waived review of
      his sentence in this regard.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2656 | July 23, 2019                     Page 4 of 4